Citation Nr: 0526115	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the lumbar spine. 

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to a disability rating greater than 10 
percent for residuals of right foot fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran and his spouse testified before the undersigned 
at a Board videoconference hearing in May 2005.  A transcript 
of that hearing has been associated with the claims folder.  

The issue of entitlement to an increased disability rating 
for residuals of right foot fracture is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for DDD of the lumbar 
spine in an August 1984 rating decision; it subsequently 
found no new and material evidence to reopen the claim in May 
1995 and July 1997 rating actions; the veteran did not 
perfect an appeal of any of these rating decisions.    

3.  Evidence received since the July 1997 rating decision is 
cumulative or duplicative of evidence previously of record or 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim. 

4.  There is no evidence of a skin disorder in service or for 
many years thereafter, and no competent evidence of a nexus 
between the skin disorder and service. 


CONCLUSIONS OF LAW

1.  The RO's rating decisions of August 1984, May 1995, and 
July 1997 are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  No new and material evidence has been received since the 
July 1997 rating decision to reopen a claim for service 
connection for DDD of the lumbar spine.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  

2.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied service connection for DDD of the 
lumbar spine in an August 1984 rating decision.  It notified 
the veteran of that decision, but he did not initiate an 
appeal.  The veteran subsequently attempted to reopen the 
claim.  In May 1995 and July 1997 rating actions, the RO 
found no new and material evidence to reopen.  It advised the 
veteran of both decisions.  The veteran did not initiate an 
appeal of the May 1995 decision.  He submitted a notice of 
disagreement with the July 1997 rating decision, but did not 
perfect the appeal.  In October 1997 correspondence, he 
indicated that he wished to withdraw the appeal.  Therefore, 
the RO's decisions of August 1984, May 1995, and July 1997 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence of record at the time of the July 1997 rating 
decision consists of service medical records VA treatment 
records dated from 1983 to 1997, assorted private medical 
records, and the report of a VA examination in June 1984.  
The August 1984 rating decision denied service connection for 
DDD of the lumbar spine because there was no evidence of the 
disorder in service or within one year after the veteran's 
separation from service.  The rating decisions of May 1995 
and July 1997 found no new and material evidence to reopen 
the previously denied claim.  

Evidence received since the July 1997 rating decision 
consists of VA treatment records from May 1997 to May 2003, 
additional private medical records, the report of a September 
1998 VA examination, and statements and testimony from the 
veteran and his wife.   

Reviewing this evidence, the Board finds that this evidence 
is not material within the meaning of 38 C.F.R. § 3.156(a).  
First, the report of the September 1998 VA examination and 
much of the VA and private medical evidence received since 
the July 1997 rating decision is wholly unrelated to the 
lumbar spine disorder at issue.  The relevant medical 
evidence shows treatment for low back pain with a diagnosis 
of DDD of the lumbar spine.  Such evidence is cumulative of 
evidence previously of record, which documented the veteran's 
medical treatment and radiographic findings of DDD in the 
lumbar spine. Id.  Similarly, the veteran's testimony from 
the May 2005 Board videoconference hearing that describes the 
alleged in-service back injury essentially duplicates the 
history of injury provided during VA treatment in 1983. Id.  

Moreover, none of the medical evidence received since the 
July 1997 rating decision relates to an unestablished fact 
necessary to substantiate the claim, i.e., whether the 
veteran's current lumbar spine disorder is related to service 
many years ago.  Id.   See Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000) (service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service).  Therefore, the evidence does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The Board notes that this question 
must be answered by medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the lay testimony from the 
veteran or his spouse on this matter cannot possibly 
substantiate the claim.  Accordingly, the Board finds no new 
and material evidence has been received since the July 1997 
rating decision.  38 C.F.R. § 3.156(a).  The claim is not 
reopened.  38 U.S.C.A. § 5108.  The appeal is denied. 

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353.  A disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam War will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  A veteran who served in Vietnam 
from January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Specified diseases, including chloracne or 
other acneform disease consistent with chloracne, are 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Such diseases must have become manifest to a degree of 10 
percent or more within the last date on which the veteran was 
exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service connection for a skin disorder.  
Service medical records were negative for any complaint, 
diagnosis, or treatment of a skin disorder.  In fact, there 
is no medical evidence documenting the complaint, diagnosis, 
or treatment of a skin disorder until 1995, many years after 
the veteran's separation from service.  Therefore, service 
connection may not be awarded on the basis of chronicity in 
service or for disorder first seen in service with continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran alleges that his skin disorder may be due to 
exposure to herbicides in service.  As discussed above, 
service connection may be presumed for chloracne or other 
acneform disease consistent with chloracne that is manifest 
to a compensable degree within one year from the last date of 
exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (emphasis added).  Although the 
exact nature of the veteran's skin complaints is unclear, 
there is no evidence of a skin disorder to any degree for 
many years after the veteran's Vietnam service.  Therefore, 
presumptive service connection is not in order. Id.  

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current skin problems and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board observes 
that the veteran has testified as to the nature and date of 
onset of his skin disorder.  He is competent to do so.  
However, as a lay person, not trained or educated in 
medicine, he is not competent to offer an opinion as to the 
etiology of that skin disorder.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, his personal 
opinion that the skin disorder is related to service is not 
sufficient evidence to award service connection.  

VA and private medical records reflect treatment, including 
surgical removal, of cystic lesions of the chest and neck in 
1998 and 2004.  In addition, private medical records dated in 
1996 show complaints of a skin problem on the left leg.  
However, none of the associated records include any medical 
evidence or opinion that establishes a relationship between 
the skin disorder and the veteran's service.  Specifically, 
records from Ocala Regional Medical Center dated in April 
1998 indicate that the veteran reported that his problems 
were due to exposure to Agent Orange.  The physician 
specifically notes that he was not sure what the etiology of 
the disorder was.  Similarly, records from Suncoast 
Dermatology dated in March 2004 state that the veteran 
believed he had chloracne because he was exposed to Agent 
Orange.  The physician relates that there was no way for him 
to tell for sure the cause of the disorder.  In both cases, 
it is clear that the physician recorded the history provided 
by the veteran but did not endorse that history and form a 
medical opinion about the cause of the skin disorder.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
finds that service medical records and post-service medical 
records, as a whole, provide negative evidence against this 
claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a skin disorder.  
38 U.S.C.A. § 5107(b).  There is no evidence of a skin 
disorder in service or for many years thereafter, and no 
competent evidence of a nexus between the skin disorder and 
service.  As such, the evidence is not so evenly balanced as 
to require resolution of doubt in the veteran's favor.  The 
appeal is denied.   

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That, is, by way of letters dated in 
April 2001 and July 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the July 2003 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Accordingly, the Board is 
satisfied that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).    

The Board notes that the RO did not provide VCAA notice prior 
to the adverse determination on appeal, which was issued in 
December 1998, two years prior to the enactment of the VCAA.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, as the Board has already determined that the veteran 
has received all required VCAA notice, as well as all 
required assistance, as discussed below, any defect in timing 
of the VCAA notice results in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. § 
20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

Similarly, neither VCAA notice letter to the veteran contains 
the specific request that he provide the RO with any evidence 
in his possession that pertains to the claims.  Pelegrini, 18 
Vet. App. at 120-21.  However, the letters specifically 
identified certain evidence that the RO would secure and 
asked the veteran to identify any other evidence he wanted 
the RO to secure or to provide pertinent evidence.  The RO 
has properly pursued obtaining all evidence described by the 
veteran.  Thus, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.  Bernard, 4 Vet. App. 392-94; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
defect in the timing or content of the RO's VCAA notice has 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA treatment records.  
The veteran has submitted a substantial amount of private 
medical records.  Although the veteran provided an 
authorization to obtain records from Suncoast Dermatology, he 
subsequently provided those records himself to the RO.  The 
Board acknowledges that the RO has not secured medical 
examinations or opinions for the current issues on appeal.  
38 U.S.C.A. § 5103A(d).  With respect to the back claim, the 
Board emphasizes that such assistance is reserved for 
instances in which new and material evidence has been 
received to reopen a previously denied claim, which is not 
the case in this appeal.  38 C.F.R. 
§ 3.159(c)(4)(iii).  With respect to the skin disorder claim, 
the Board finds insufficient evidence to trigger the duty to 
secure a medical examination or opinion, as discussed in 
detail above.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  There 
is no indication that additional relevant evidence remains 
outstanding.  The Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.    


ORDER

As no new and material evidence has been received, the claim 
for service connection for DDD of the lumbar spine is not 
reopened.  The appeal is denied.  

Service connection for a skin disorder is denied.  


REMAND

The veteran seeks a disability rating greater than 10 percent 
for residuals of right foot fracture.  The Board notes that 
the veteran's last VA examination for this disability was 
conducted in September 1998, nearly seven years ago.  In 
addition, private medical evidence indicates that the veteran 
underwent right foot surgery in January 2004.  

The Board finds that a new VA examination is needed for 
proper assessment of the current severity of the right foot 
disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
To that end, a remand is required. 



Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an appropriate 
examination to determine the current 
severity of the service-connected 
residuals of right foot fracture.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  The claims 
folder must be made available to the 
examiner for the examination and the 
examination report must indicate whether 
such review was accomplished.  The 
examiner should take a detailed account 
of the relevant history and current 
subjective complaints and conduct a 
thorough physical examination.  The 
examination report should identify and 
describe any current right foot 
symptomatology, including any functional 
loss associated with the right foot due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


